DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive.
Applicant has amended the independent claims to recite the atrial flange has a D-shaped perimeter with a straight portion and curved portion, and that the outflow orifice faces away from a side of the atrial flange defining the straight portion.
Applicant argues that in Sheahan, the outflow orifice is angled relative to the longitudinal axis in an arbitrary manner.  Examiner disagrees insofar as the purpose of Sheahan’s baffle is to promote a vortical flow pattern (e.g., para. 10, 62, 63), and thus the angle and position of the baffle is left to a worker skilled in the art to determine in order to promote the goal of creating vortices into the blood flow beyond the outflow end 404.   
Applicant further argues that Sheahan discloses D-shaped features, however fails to disclose that prosthetic valve 400 can have a D-shaped atrial flange that is oriented relative to the angling baffle.  While Examiner agrees that Sheahan does not disclose angling the baffle relative to a D-shaped atrial flange, examiner considers the specific angle obvious to one of ordinary skill in the art at the time the invention was filed in light of Sheahan’s disclosure.  Specifically, around the circumference of the mitral valve, there are finite possibilities for location of the baffle angle relative to the D-.  
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is Sheahan as applied supra, however, Sheahan lacks commissure posts which are angled radially inwardly to form an outflow orifice having a diameter less than a diameter of the ventricular skirt.  Although angled commissures are known in the art, as seen in Lane (Pub. No.: US 2014/0052237, figure 9B, as applied in the 12/8/2021 Office Action), it would not have been obvious to have combined these angled commissures with the Sheahan vortical flow baffle structure (explained with respect to claims 1 and 19 below) as this combination would complicate the existing stent structure and deployment method of Sheahan and there is no obvious modification to the stent frame that is expected to yield predictable results. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheahan et al. (Pub. No.: US 2016/0113764).
Sheahan et al. (hereinafter, Sheahan) discloses a prosthetic valve (fig. 10, abstract) configured to be disposed in a native valve of a patient (e.g., para. 61), the native valve lying an anatomic plane (e.g., fig. 6 for relation of frame to native anatomy; see also para. 61), said prosthetic valve comprising: a radially expandable frame 406 having an expanded configuration and a collapsed configuration (e.g., para. 32), the expanded configuration configured to engage tissue in the native valve (e.g., para. 61), the collapsed configuration configured for delivery to the native valve (e.g., para. 32), the frame further comprising a first end 412, a second end 414 opposite the first end, an atrial flange (unlabeled in fig. 10, but the same feature as rests against the native annulus in figure 6) adjacent the first end 412, a ventricular skirt (unlabeled in figure 10, but the same feature as support arms 218 in figure 4; see also para. 71) adjacent the second end 414, a longitudinal axis extending between the first and second ends (fig. 10), an annular region disposed between the atrial flange and the ventricular skirt (fig. 10), and a prosthetic valve mechanism 408 coupled to the radially expandable frame (fig. 10), the prosthetic valve mechanism having an outflow orifice 404 adjacent the such that the outflow orifice faces away from a side of the atrial flange defining the straight portion (not disclosed in Sheahan), or wherein the atrial flange lies in a plane that is transverse to the longitudinal axis (fig. 10) such that the outflow orifice faces away from a side of the atrial flange defining the straight portion (not disclosed in Sheahan).  
As provided above, Sheahan lacks an outflow orifice which faces away from a side of the atrial flange defining the straight portion.  Examiner considers the specific angle obvious to one of ordinary skill in the art at the time the invention was filed in light of Sheahan’s disclosure.  Specifically, around the circumference of the mitral valve, there are finite possibilities for location of the baffle angle relative to the D-shaped atrial flange.  Examiner notes the anterior portion of the native mitral valve roughly has the straight portion of a D-shape, and thus a prosthesis of the same shape would be oriented such that the straight portion of the D-shape is located on the anterior side.  Sheahan uses the angled baffle to meet the goal of mimicking healthy native valve flow (which is at least partly due to the larger anterior leaflet, see para. 10) to help synchronize the heart beat and aid in efficient ventricular ejaculation (para. 10).  Thus, one of ordinary skill would have found it obvious to angle the baffle such that it faces away from the straight portion of the D-shaped perimeter as an obvious attempt (of finite choices) to arrive and the goal of mimicking the flow vortices that result from native geometry (Sheahan para. 10).
For claim 2, Sheahan discloses “at least one side 442” has a curvature that projects into the fluid flow path exiting the outflow margin.  Thus, Sheahan lacks specific disclosure that posterior and anterior sides of the radially expandable frame are curved in the expanded configuration such that the fluid flow axis is curved relative to the longitudinal axis.  However, as Sheahan discloses “at least one side 442,” one of ordinary skill in the art would have found it obvious to curve both an anterior side and a posterior side as an obvious configuration for providing the outflow that is curved relative to the longitudinal axis.  Curving both sides of the frame is contemplated by the phrase “as least one side,” and as such, this modification would have occurred using known methods and would have yielded highly predictable results. 
For claim 3, Sheahan discloses posterior and anterior sides of the radially expandable frame are straight in the expanded configuration (e.g., para. 75, straight sided cross-sections) such that the fluid flow axis is transverse to the longitudinal axis (fig. 10). 
For claim 4, the atrial flange plane is non-parallel with the anatomic plane (e.g., fig. 10, the tips of the atrial flange lie in a plane perpendicular to the anatomic plane; see also fig. 6).  
For claim 5, the atrial flange plane is transverse to the anatomic plane (e.g., fig. 10, the tips of the atrial flange lie in a plane perpendicular to the anatomic plane; see also fig. 6).  
For claim 6, the atrial flange plane is transverse to the longitudinal axis (e.g., fig. 10, the atrial flange lies in a plane transverse to the longitudinal axis and parallel with the anatomic plane; see also fig. 6).  
For claim 7, the outflow orifice is angled (fig. 10) so as to direct fluid flow passing therethrough toward the posterior portion of the patient's heart (Examiner notes this is functional language; the structure of Sheahan is fully capable of meeting the function by placement of the valve so as to direct fluid flow passing therethrough toward the posterior portion of the patient's heart; see MPEP 2114). 
For claim 8, the outflow orifice directs fluid exiting the outflow orifice downstream along a posterior wall of the patient's heart, around an apex of the patient's heart and out a left ventricular outflow tract of the patient's heart (Examiner notes this is functional language; the structure of Sheahan is fully capable of meeting the function by placement of the valve so as to direct fluid exiting the outflow orifice downstream along a posterior wall of the patient's heart, around an apex of the patient's heart and out a left ventricular outflow tract of the patient's heart; see MPEP 2114).
For claim 9, the fluid flow axis is tilted (fig. 10) toward a posterior portion of the patient's heart (Examiner notes this is functional language; the structure of Sheahan is fully capable of meeting the function by placement of the valve so that the tilt is toward a posterior portion of the patient’s heart, see MPEP 2114).   
For claim 10, the outflow orifice faces a posterior portion of the patient's heart (Examiner notes this is functional language; the structure of Sheahan is fully capable of meeting the function by placement of the valve so that the outflow orifice faces a posterior portion of the patient’s heart, see MPEP 2114).
For claim 11, the prosthetic valve mechanism 408 comprises a plurality of prosthetic valve leaflets (see in phantom in figure 10) coupled to the radially expandable frame (fig. 10), wherein at least one of the plurality of prosthetic valve leaflets has an 
For claim 12, the plurality of prosthetic valve leaflets consist of two prosthetic valve leaflets (para. 37, bi-leaflet valve).
For claim 16, Sheahan discloses a prosthetic valve (fig. 10, abstract) configured to be disposed in a native valve of a patient (e.g., para. 61), said prosthetic valve comprising: a radially expandable frame 406 having an expanded configuration (e.g., para. 32) to engage tissue in the native valve (e.g., para. 61) and a collapsed configuration for delivery to the native valve (e.g., para. 32), the frame comprising a first end 412, a second end 414 opposite the first end, an atrial flange (unlabeled in fig. 10, but the same feature as rests against the native annulus in figure 6) adjacent the first end 412, a ventricular skirt (unlabeled in figure 10, but the same feature as support arms 218 in figure 4; see also para. 71) adjacent the second end 414, an annular region disposed between the atrial flange and the ventricular skirt (fig. 10), and a prosthetic valve mechanism 408 for controlling fluid flow therethrough, wherein:AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 5Application Number: 16/845,870Dkt: 5131.017US1Filing Date: April 10, 2020 Title: PROSTHETIC VALVE WITH NATURAL BLOOD FLOWthe atrial flange comprises a D-shaped perimeter having a straight portion and a curved portion connected to opposite ends of the straight portion (para. 75-77); and the annular region comprises an outflow orifice 404 that faces away from a side of the atrial flange defining the straight portion (not disclosed in Sheahan)
As provided above, Sheahan lacks an outflow orifice which faces away from a side of the atrial flange defining the straight portion.  Examiner considers the specific angle obvious to one of ordinary skill in the art at the time the invention was filed in light of Sheahan’s disclosure.  Specifically, around the circumference of the mitral valve, there are finite possibilities for location of the baffle angle relative to the D-shaped atrial flange.  Examiner notes the anterior portion of the native mitral valve roughly has the straight portion of a D-shape, and thus a prosthesis of the same shape would be oriented such that the straight portion of the D-shape is located on the anterior side.  Sheahan uses the angled baffle to meet the goal of mimicking healthy native valve flow (which is at least partly due to the larger anterior leaflet, see para. 10) to help synchronize the heart beat and aid in efficient ventricular ejaculation (para. 10).  Thus, one of ordinary skill would have found it obvious to angle the baffle such that it faces away from the straight portion of the D-shaped perimeter as an obvious attempt (of finite choices) to arrive and the goal of mimicking the flow vortices that result from native geometry (Sheahan para. 10).
For claim 17, Sheahan discloses a cover (para. 79, 80) disposed over at least a portion of the frame, the cover welded thereto (para. 80, glue or adhesive is considered to form a weld).  
For claim 18, the cover is attached to the frame without sutures (para. 80).  
For claim 19, the cover comprises a fabric, tissue, a polymer, or combinations thereof (para. 79, 80).  


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Min et al. (Pub. No.: US 2020/0054449) disclosing a transcatheter mitral valve with streamlined blood flow from the left ventricular inflow tract to the left ventricular outflow tract (abstract, fig. 2B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUBA GANESAN/Primary Examiner, Art Unit 3774